1                                                                             Judge Richard A. Jones
2

3

4

5
                               UNITED STATES DISTRICT COURT
6                             WESTERN DISTRICT OF WASHINGTON
7    UNITED STATES OF AMERICA,               )
8                                            )
                                             )              NO. CR19-035RAJ
9                                Plaintiff,  )
                v.                           )              ORDER ON IRONS’
10
                                             )              MOTION TO SEAL
11                                           )
     RHETT IRONS,                            )
12                                           )
13                               Defendant. )
     _______________________________________ )
14
            Having considered Defendant Rhett Irons’ Motion to Seal his motion to compel the
15

16   government to disclose the identity of a confidential informant, and finding good cause,

17          THE COURT ORDERS THAT Defendant Irons’ Motion to Seal (Dkt. #154) is
18   GRANTED and Defendant Irons’ motion to compel the government to disclose the identity of
19
     a confidential informant shall remain under seal.
20
            DATED this 3rd day of December, 2019.
21

22

23                                                       A
24                                                       The Honorable Richard A. Jones
                                                         United States District Judge
25

26
     ORDER TO SEAL - 1
27
                                                                                ROBERT W. GOLDSMITH
28                                                                                Attorney at law
                                                                                  705 Second Ave.
                                                                               Seattle, WA 98104
                                                                                  (206) 623-1592
